 


 HR 1285 ENR: Nursing Relief for Disadvantaged Areas Reauthorization Act of 2005
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 1285 
 
AN ACT 
To extend for 3 years changes to requirements for admission of nonimmigrant nurses in health professional shortage areas made by the Nursing Relief for Disadvantaged Areas Act of 1999. 
 
 
1.Short titleThis Act may be cited as the Nursing Relief for Disadvantaged Areas Reauthorization Act of 2005. 
2.3-year extension for changes to requirements for admission of nonimmigrant nurses in health professional shortage areasSection 2 of the Nursing Relief for Disadvantaged Areas Act of 1999 (8 U.S.C. 1182 note) is amended— 
(1)in the section heading, by striking 4-year and inserting specified; and 
(2)by amending subsection (e) to read as follows: 
 
(e)Limiting application of nonimmigrant changes to specified periodThe amendments made by this section shall apply to classification petitions filed for nonimmigrant status only during the period— 
(1)beginning on the date that interim or final regulations are first promulgated under subsection (d); and 
(2)ending on the date that is 3 years after the date of the enactment of the Nursing Relief for Disadvantaged Areas Reauthorization Act of 2005.. 
3.Exemption from Administrative Procedure ActThe requirements of chapter 5 of title 5, United States Code (commonly referred to as the Administrative Procedure Act) or any other law relating to rulemaking, information collection or publication in the Federal Register, shall not apply to any action to implement the amendments made by section 2 to the extent the Secretary Homeland of Security, the Secretary of Labor, or the Secretary of Health and Human Services determines that compliance with any such requirement would impede the expeditious implementation of such amendments.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
